Name: Commission Regulation (EEC) No 3752/85 of 30 December 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/44 31 . 12. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3752/85 of 30 December 1985 fixing the amount of the subsidy on oil seeds the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indi ­ cative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3690/85 (8) ; Whereas, in the absence of the target price for the 1 985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for February, March , April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for January, February, March , April , May and June 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (') shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for January, February, March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 1 January to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for February, March, April , May and June 1986 for colza and rape seed . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No L 132, 21 . 5 . 1983 , p. 33 . (4) OJ No L 137, 27. 5 . 1985, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . M OJ No L 143, 30 . 5 . 1984, p. 4. 0 OJ No L 277, 17 . 10 . 1985, p . 18 . (8 ) OJ No L 351 , 28 . 12 . 1985, p . 27 . (9) OJ No L 266, 28 . 9 . 1983 , p. 1 . 31 . 12. 85 Official Journal of the European Communities No L 356/45 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)(') 24,603 25,123 24,141 23,564 23,564 23,564 2. Final aids (') Il I|| Seeds harvested and processed in : ||||I  Federal Republic of Germany (DM) 60,34 61,58 59,36 58,23 58,23 58,75  Netherlands (Fl) 67,99 69,39 66,86 65,58 65,58 66,10  BLEU (Bfrs/Lfrs) 1 141,87 1 166,00 1 120,43 1 092,59 1 092,59 1 084,68  France (FF) 169,68 173,32 165,89 160,95 160,95 160,96  Denmark (Dkr) 207,03 211,41 203,15 198,29 198,29 197,73  Ireland ( £ Irl) 18,455 18,845 18,104 17,622 17,622 17,504  United Kingdom ( £) 14,731 15,052 14,415 14,036 14,036 13,853  Italy (Lit) 34 598 35 365 33 592 32 442 32 442 31 706  Greece (Dr) 1 667,41 1 720,63 1 567,78 1 470,50 1 470,50 1 470,50 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 31,892 32,254 32,869 32,131 32,131 2. Final aids I|| Seeds harvested and processed in : IIlI  Federal Republic of Germany (DM) 77,96 78,84 80,34 78,81 78,81  Netherlands (Fl) 87,85 88,84 90,49 88,76 88,76  BLEU (Bfrs/Lfrs) 1 480,17 1 496,97 1 525,51 1 490,13 1 490,13  France (FF) 220,34 222,85 226,72 220,64 220,64  Denmark (Dkr) 268,37 271,42 276,59 270,38 270,38  Ireland ( £ Irl) 23,922 24,194 24,651 24,045 24,045  United Kingdom ( £) 19,169 19,388 19,769 19,297 19,297  Italy (Lit) 45 132 45 646 46 337 44 963 44 963  Greece (Dr) 2 291,04 2 319,28 2 382,22 2 280,97 2 280,97 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,187170 2,177960 2,170870 2,163160 2,163160 2,141930 Fl 2,466600 2,458370 2,452760 2,445980 2,445980 2,428200 Bfrs/Lfrs 44,726000 44,733600 44,770300 44,775400 44,775400 44,779600 FF 6,708730 6,738400 6,755840 6,783980 6,783980 6,843970 Dkr 7,953020 7,945730 7,945460 7,940190 7,940190 7,935710 £ Irl 0,712361 0,713109 0,714856 0,716378 0,716378 0,721932 £ 0,610486 0,611459 0,613082 0,614040 0,614040 0,618137 Lit 1 493,13 1 503,63 1 509,08 1 516,13 1 516,13 1 538,58 Dr 130,89740 130,78360 130,76580 130,65970 130,65970 130,46450